UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6756


DALE EUGENE ELLIS,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge.   (5:09-cr-00017-RLV-DCK-1; 5:12-cv-
00085-RLV)


Submitted:   July 29, 2014                 Decided:   August 1, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dale Eugene Ellis, Appellant Pro Se.        Steven R. Kaufman,
Assistant United States Attorney, Charlotte, North Carolina; Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dale Eugene Ellis seeks to appeal the district court’s

order denying his 28 U.S.C. § 2255 (2012) motion because it was

his second such motion and he did not have authorization from

this court and noting that he waived his right to collaterally

attack his sentence in a § 2255 motion or similar authority.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.           28      U.S.C.

§ 2253(c)(1)(B) (2012).          A certificate of appealability will not

issue     absent     “a    substantial     showing      of     the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Ellis has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.

                                           2
            Additionally, we construe Ellis’ notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.          United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).             In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h) (2012).            Ellis’ claims do not satisfy either

of these criteria.            Therefore, we deny authorization to file a

successive       §    2255   motion.     We   also    note   that    Ellis   is   not

eligible for relief under the alternative authorities he cited

in the district court and in his informal brief.

             We dispense with oral argument because the facts and

legal    contentions         are   adequately   presented     in    the   materials

before    this       court   and   argument   would   not    aid    the   decisional

process.



                                                                           DISMISSED




                                          3